STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re B. L. MARTIN, Minor.                                           November 4, 2014

                                                                     No. 321361
                                                                     Ogemaw Circuit Court
                                                                     Family Division
                                                                     LC No. 11-014704-NA


Before: METER, P.J., and WHITBECK and RIORDAN, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court order terminating her parental rights to her
minor daughter (d/o/b October 20, 2009) pursuant to MCL 712A.19b(3)(c) (conditions leading to
adjudication continue to exist), (g) (failure to provide proper care or custody), and (j) (reasonable
likelihood of harm). Respondent does not challenge the statutory grounds for termination, but
solely raises a claim regarding the trial court’s best interest analysis. We affirm.

                                      I. BEST INTERESTS

                                  A. STANDARD OF REVIEW

        We review for clear error a trial court’s decision regarding a child’s best interests. In re
Rood, 483 Mich. 73, 90-91; 763 NW2d 587 (2009). “A finding is clearly erroneous if although
there is evidence to support it, the reviewing court on the entire evidence is left with the definite
and firm conviction that a mistake has been made.” Id. (quotation marks, citations, and brackets
omitted).

                                          B. ANALYSIS

        In determining the best interest of the child, the trial court may consider various factors
including the child’s bond to the parent, the parent’s parenting ability, the advantages of a foster
home over the parent’s home, and the child’s need for permanency, stability, and finality. In re
Olive/Metts, 297 Mich. App. 35, 41-42; 832 NW2d 144 (2012). It also bears repeating that “once
a statutory ground is established, a parent’s interest in the care and custody of his or her child
yields to the state’s interest in the protection of the child.” In re Foster, 285 Mich. App. 630, 635;
776 NW2d 415 (2009).

       “[T]he fact that the children are in the care of a relative at the time of the termination
hearing is an explicit factor to consider in determining whether termination was in the children’s

                                                -1-
best interests.” In re Olive/Metts Minors, 297 Mich. App. at 43 (quotation marks and citation
omitted). Here, the trial court explicitly considered the minor’s placement with relatives when
analyzing the best interest. Nevertheless, the trial court ultimately concluded that “[a]lthough
[the minor] is placed with relatives it is still in her best interest to have permanency. . . . A
guardianship is not a permanent alternative and would not give [the minor] the permanent, secure
loving home that she needs. It is in [the minor’s] best interest to have a permanent[,] stable, safe,
and loving environment.” As noted supra, the trial court may consider the minor’s need for
permanency and stability in determining the minor’s best interest. In re Olive/Metts, 297 Mich
App at 41-42.

        Further, the record supports the trial court’s conclusion that the minor’s best interest was
served through termination. Respondent continually struggled with drug abuse, and relapsed in
September 2013. On appeal, respondent minimizes her relapse and characterizes termination as
premature. The record refutes such arguments. In the month of September 2013 alone,
respondent tested positive for morphine and cocaine five times. This was after she had received
services and treatment at the Odyssey house. Further, she showed no inclination to participate in
services in the four months between September and the termination hearing in January. Indeed,
she did not attend the termination hearing, and had apparently decamped to another state.
Respondent did not attend parenting time since her relapse in September and showed no apparent
interest in continuing her relationship with the minor.

        Given the minor’s positive developmental growth in her placement, her strong bond with
her relatives, and respondent’s failure to benefit from services and maintain parenting time, the
trial court did not err in finding that termination was in the minor’s best interests.

                                          II. CONCLUSION

          The trial court did not err in finding that termination was in the minor’s best interest. We
affirm.




                                                               /s/ Patrick M. Meter
                                                               /s/ William C. Whitbeck
                                                               /s/ Michael J. Riordan




                                                  -2-